           Case 6:20-cv-00881-ADA Document 48 Filed 02/11/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

SONOS, INC.,

                  Plaintiff,

         vs.                                                  Case No. 6:20-cv-00881-ADA
GOOGLE LLC,

                  Defendant.



                                   AMENDED SCHEDULING ORDER


    Date                                    Item
    December 18, 2020                       Case Management Conference
    January 8, 2021                         Deadline for Motions to Transfer
    (2 weeks after the CMC)
    March 5, 2021                           Defendant serves preliminary invalidity contentions1 in the
                                            form of (1) a chart setting forth where in the prior art
                                            references each element of the asserted claim(s) are found,
                                            (2) an identification of any limitations the Defendant
                                            contends are indefinite or lack written description under
                                            section 112, and (3) an identification of any claims the
                                            Defendant contends are directed to ineligible subject matter
                                            under section 101. Defendant shall also produce
                                            (1) all prior art referenced in the invalidity contentions, (2)
                                            technical documents, including software where applicable,
                                            sufficient to show the operation of the accused product(s),
                                            and (3) summary, annual sales information for the accused
                                            product(s) for the two years preceding the filing of the
                                            Complaint, unless the parties agree to some other timeframe.


    March 18, 2021                          Parties exchange claim terms for construction.


1
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and the
amendment is based on material identified after those preliminary contentions were served, and should do so
seasonably upon identifying any such material. Any amendment to add patent claims requires leave of court so that
the Court can address any scheduling issues.
              Case 6:20-cv-00881-ADA Document 48 Filed 02/11/21 Page 2 of 4




     Date                                      Item
     April 2, 2021                             Parties exchange proposed claim constructions.

     April 9, 2021                             Parties disclose extrinsic evidence. The parties shall disclose
                                               any extrinsic evidence, including the identity of any expert
                                               witness they may rely upon in their opening brief with respect
                                               to claim construction or indefiniteness. With respect to any
                                               expert identified, the parties shall identify the scope of the
                                               topics for the witness’s expected testimony. 2 With respect to
                                               items of extrinsic evidence, the parties shall identify each such
                                               item by production number or produce a copy of any such item
                                               if not previously produced.

     April 16, 2021                            Deadline to meet and confer to narrow terms in dispute and
                                               exchange revised list of terms/constructions.
     April 23, 2021                            Plaintiff files Opening claim construction brief, including any
                                               arguments that any claim terms are indefinite.
     May 14, 2021                              Defendant files Responsive claim construction brief.


     May 28, 2021                              Plaintiff files Reply claim construction brief.



     June 11, 2021                             Defendant files a Sur-Reply claim construction brief.



     June 16, 2021                             Parties submit Joint Claim Construction Statement and
     (3 Business Day after                     provide copies of briefs to the Court.
     submission of sur-reply)

     June 18, 2021                             Parties submit optional technical tutorials to the Court and
                                               technical advisor (if appointed).



     July 1, 2021                              Markman hearing at 9:00 a.m.
     July 2, 2021                              Fact Discovery opens; deadline to serve Initial Disclosures per
     (1 business day after                     Rule 26(a).
     Markman hearing)
     August 13, 2021                           Deadline to add parties.



2
    Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the other party.
       Case 6:20-cv-00881-ADA Document 48 Filed 02/11/21 Page 3 of 4




Date                       Item
August 27, 2021            Deadline to serve Final Infringement and Invalidity
                           Contentions. After this date, leave of Court is required for any
                           amendment to Infringement o Invalidity contentions. This
                           deadline does not relieve the Parties of their obligation to
                           seasonably amend if new information is identified after initial
                           contentions.
October 22, 2021           Deadline to amend pleadings. A motion is not required unless
                           the amendment adds patents or patent claims. (Note: This
                           includes amendments in response to a 12(c) motion.)
December 30, 2021          Deadline for the first of two meet and confers to discuss
                           significantly narrowing the number of claims asserted and prior
                           art references at issue. Unless the parties agree to the narrowing,
                           they are ordered to contact the Court’s Law Clerk to arrange a
                           teleconference with the Court to resolve the disputed issues.
January 27, 2022           Close of Fact Discovery.

February 3, 2022           Opening Expert Reports.


March 3, 2022              Rebuttal Expert Reports.


March 25, 2022             Close of Expert Discovery.

April 1, 2022              Deadline for the second of two meet and confers to discuss
                           narrowing the number of claims asserted and prior art
                           references at issue to triable limits. To the extent it helps the
                           parties determine these limits, the parties are encouraged to
                           contact the Court’s Law Clerk for an estimate of the amount of
                           trial time anticipated per side. The parties shall file a Joint
                           Report within 5 business days regarding the results of the meet
                           and confer.
April 8, 2022              Dispositive motion deadline and Daubert motion deadline.

                           See General Issues Note #8 regarding providing copies of the
                           briefing to the Court and the technical adviser (if appointed).
April 22, 2022             Serve Pretrial Disclosures (jury instructions, exhibit lists,
                           witness lists, discovery and deposition designations).
May 6, 2022                Serve objections to pretrial disclosures/rebuttal disclosures.


May 13, 2022               Serve objections to rebuttal disclosures and file motions
                           in limine.
           Case 6:20-cv-00881-ADA Document 48 Filed 02/11/21 Page 4 of 4




    Date                                  Item
    May 20, 2022                          File Joint Pretrial Order and Pretrial Submissions (jury
                                          instructions, exhibit lists, witness lists, discovery and deposition
                                          designations); file oppositions to motions in limine.
    May 23, 2022                          File Notice of Request for Daily Transcript or Real Time
                                          Reporting. If a daily transcript or real time reporting of
                                          court proceedings is requested for trial, the party or parties
                                          making said request shall file a notice with the Court and
                                          e-mail the Court Reporter, Kristie Davis at
                                          kmdaviscsr@yahoo.com.
    May 27, 2022                          File joint notice identifying remaining objections to pretrial
    (3 business days before               disclosures and disputes on motion in limine.
    Final Pretrial Conference)

    June 1, 2022                          Final Pretrial Conference. The Court expects to set this date at
                                          the conclusion of the Markman Hearing.
    June 6, 20223                         Jury Selection/Trial. The Court expects to set this date at the
                                          conclusion of the Markman Hearing.




                      11th day of _________________,
         ORDERED this _____        February          2021.




                                                      ___________________________________
                                                      ALAN D ALBRIGHT
                                                      UNITED STATES DISTRICT JUDGE




3
  If the actual trial date materially differs from the Court’s default schedule, the Court will consider reasonable
amendments to the case schedule post-Markman that are consistent with the Court’s default deadlines in light of the
actual trial date.
